Title: To George Washington from Henry Bromfield, 13 August 1776
From: Bromfield, Henry
To: Washington, George

 

Sir
Boston 13th Augt 1776

I am hond with your Excellencie’s Favor of 24th June, wch came to Hand at a time that I was Absent on a Journey in the Country, This wth a great uncertainty whether to undertake the Task Assigned me therein has been the Reason, that I have not returned an earlier Answer, at length however, upon the Consideration of the Delay a Refusal must Occasion, & that the Excuse I might Alledge in my favor might be pleaded by Others who most probable must have been in the same Situation, vizt an Unacquaintedness with the Value of the Various Articles to be Apprised, has determin’d me to Undertake the Trouble in Conjunction with Mr Willm Davis Mercht of this Town on Behalf of Capt. Manly & his Crew, We have spared no Pains to Ascertain the Value of the different Articles; in Order to wch we have Applied to All the Traders & Mechanicks most conversant therein & have from the Information recd from them & Others most capable of giving it, Endeavor’d to make an Estimation as near to Truth as might be, which however it may deviate I am conscious on my Own part cannot be Attributed to Inattention or Neglect, & hope will be such as to meet the Approbation of your Excellency & the Honbe Congress—I have the Honor to be with greatest Esteem & Respect Your Excellencys Most Obedt Humble Servant

Henry Bromfield

